Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is a response to an RCE amendment filed on 6/16/2022. 
2.	Claims 1-5, 9-10, 15, 17, 19, 21-24, and 27-32 are pending, wherein claims 1, 9-10, 15, 19, 21-24 are amended, and claims 27-32 are new. 
Response
3.	Since applicant amend pending claims, the examiner respectfully withdraws previous rejections based on 35 USC 103.  New grounds of rejections for pending claims are presented below; applicant’s arguments for the previous grounds of rejections are moot due to above RCE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over Sarnia et al. (US 20180117988 A1) in view of Breed (US Pub 2009/0058593 A1).
A. Per independent claim 1: Sarnia teaches a method comprising steps:
accessing environmental condition data from sensors distributed within an interior of a vehicle at a first controller (i.e., resistive humidity sensors, see Sarnia FIG.2 ref. 200, and  FIG. 6);
processing the environmental condition data at the first controller to identify an event associated with the interior of the vehicle (i.e., a defogging problem on windows inside a vehicle, see Sarnia, para.[0052] “In response to determining that moisture is present on the window 100 of the vehicle, e.g., a signal outputted by a sensor 200 satisfies the predetermined threshold, the controller 800 can automatically actuate a defogging unit 400 equipped in the vehicle to defog the window 100, at step 620. (If the predetermined threshold is not satisfied, the procedure 600 returns to step 610, and the controller 800 continues to monitor the output of the resistive humidity sensors 200.) The defogging unit 400, which is configured to defog the window of the vehicle, may be, for example, a heating, ventilating, and air conditioning (HVAC) system equipped in the vehicle, an electric defogging unit including a plurality of conductive elements embedded in the window, or any other system equipped in the vehicle that is configured to remove fog that has formed on a window of the vehicle. In some implementations, the defogging unit 400 could be a separate, automatic part of the HVAC system that operates independently without driver intervention, unless manual override is selected.; and
in response to the event corresponding to a humidity change (see Sarnia, FIG.6 REF. 615,  and para. [0052] (see also Breed, para. [0328])., then this activates a vehicle component (e.g., a fan).
Sarnia does not disclose about an indicative of a spilled liquid in a localized area of the vehicle; however, Breed suggests that claimed idea (see Breed, para. [0312],[0328]);
Sarnia discloses about sending an instruction based on the event from the first controller to a second controller of the vehicle  to cause a climate control system of the vehicle to direct a focus of at least one vent door towards the localized area (i.e., ”by directing air flow in a heating, ventilating, and air conditioning (HVAC) system toward the fogged area(s) “ see Sarnia, para. [0030] “Referring now to embodiments of the present disclosure, the disclosed resistive humidity sensor and targeted defogging system allow for detecting a location of a window at which fog has formed in a vehicle and controlling a defogging unit equipped in the vehicle  so as to target the fogged area, e.g., by directing air flow in a heating, ventilating, and air conditioning (HVAC) system toward the fogged area(s) (for the purposes of the present disclosure, the terms “fog,” “moisture,” “dew,” or the like may be used herein interchangeably). The resistive humidity sensor described herein is designed to detect the presence of fog formed on the surface (the interior surface, particularly) of a vehicle window, such as a windshield, and includes a circuit embodying an outer conductive component and an inner conductive component that is enclosed within the outer conductive component. Because the inner conductive component of the resistive humidity sensor is enclosed within the outer conductive component of the resistive humidity sensor, cross-talk (i.e., interference due to undesired signal crossing) between the resistive humidity sensor and any adjacent sensors, which leads to a degradation of accuracy in a targeted defogging system, can be prevented. Moreover, resistive humidity sensors require less cost to install, and can be installed with less complexity, than other conventional sensors, such as capacitive or infrared humidity sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Sarnia with Breed’s disclosure to disclose about an indicative of a spilled liquid in a localized area of the vehicle for immediately action of cleaning a potential source of inconvenience including any vehicle interior condition such as: temperature, or smoking, or air conditions inside a vehicle’s cabin for a driver’s good visibility.
B. Per dependent claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Sarnia also suggests wherein processing the environmental condition data at the first controller includes locating the sensors within the vehicle to identify a location of the event (i.e., detecting fog on a location of the window at which fog has formed, see Sarnia, para. [0005], [0007], [0030]).
C. Per dependent claim 3: The rationales and references for a rejection of claim 2 are incorporated.
Breed also teaches the claimed “signal strength” and “arrival time”; wherein locating the sensors comprises measuring signal strength and arrival time of high frequency signals (The RFID device location in the cargo space may be determined by measuring the signal strengths from the internal antennas 60, 62, 64, 66, 68, 70, whereby the antenna closest to the RFID device 76 will have the largest or strongest signal therefore the zone where the RFID device 76 is located in the cargo space may be determined. See Breed para. [0075]; RFID devices 20 are used which have the capability of returning a signal at a precise time with this knowledge being used to determine the distance between the RFID device or object in connection therewith and the antennas 10, 12, 14, see Breed para.[0066]).
D. Per dependent claim 4: The rationales and references for a rejection of claim 3 are incorporated.
Breed also teaches about powering sensors with the high frequency signals (e.g., the system uses RFID technologies, see para. [0109], [0168 ]).
E. Per dependent claim 5: The rationales and references for a rejection of claim 4 are incorporated.
Breed also teaches about providing timing information to the sensors with the high frequency signals (i.e., “various sensors can be time.” See Breed para. [0111], [0132]).
F. Per dependent claim 21: The rationales and references for a rejection of claim 1 are incorporated.
	Sarnia suggests that environmental data includes humidity data (see Sarnia, para. [0002], [0004], and [0059]).
F. Per dependent claim 22: The rationales and references for a rejection of claim 21 are incorporated.
	Sarnia also suggests that a combination of temperature data and humidity data are used (see Sarnia, para. [0002], and [0059]).
G. Per dependent claim 24: The rationales and references for a rejection of claim 21 are incorporated.
	Since this claim limitation is changing a moisture level (from a spilled liquid), Sarnia suggests that using a humidity sensor 200 to detect a change in a locality’s humidity would come from a spill liquid (i.e., accumulating fog on a window, see Sarnia, para. [0002], [0035], and [0059]).
H. Per dependent claim 27: The rationales and references for a rejection of claim 1 are incorporated.
	This is a method claim having a limitation of using a sensor to detect a local area where there is a humidity. Sarnia teaches that limitation (see Sarnia, para. [0051]). Applicant further claims that “the humidity change” for different areas of the vehicle – this fact has been well-known because different humidity sensors have different readings at different locations.
	This claim is rejected on 35 USC 103 for obviousness.
5.	Claims 23, 28 are rejected under 35 U.S.C. 103 as obvious over Sarnia, in view of Breed , and in view of Kirpichnikov et al. (US 2018/0079278 A1)  hereinafter “Kirpichnikov”.
A. Per claim 23: The rationales and references for a rejection of claim 21 are incorporated.
Sarnia and Breed do not disclose about a step using a recirculation more in response to a preset level of humidity data. However, Kirpichnikov suggests that limitation (see Kirpichnikov, claim 2, para. [0026], [0050], and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Sarnia, and Breed with Kirpichnikov’s disclosure to using a recirculation more in response to a preset level of humidity data for a passenger’s comfortability.
B. Per dependent claim 28: The rationales and references for a rejection of claim 1 are incorporated.
	This is a method claim requiring a limitation of directing a focus of a vent door toward a particular area.  Kirpichnikov suggests a flow formation is guided to a geometric zone according to a direction as adapted by a sensor (see Kirpichnikov, para. [0076]).
C. Per dependent claim 29: The rationales and references for a rejection of claim 1 are incorporated.
	This is a method claim requiring a limitation of adjusting a fan/blower level of output.  Kirpichnikov suggests a flow formation is guided/(changed a mode of supply fans) to a geometric zone according to a direction as adapted by a sensor (see Kirpichnikov, para. [0076], and [0113]).
6.	Claims 9-10, 30-31 are rejected under 35 U.S.C. 103 as obvious over Breed in view of Kirpichnikov.
A. Per independent claim 9: Breed discloses an apparatus to monitor air status in order to provide fresh air inside a vehicle (see Breed, para. [0034]).
Breed does not disclose about controlling carbon monoxide (CO) by recirculating the air inside a car; however, Kirpichnikov describes that claimed limitation: 
Kirpichnikov discloses  a first controller to:
 access pollutant data associated with an external environment that a vehicle is in or approaching from a sources external to the vehicle (i.e., determining concentration of carbon monoxide (CO) see Kirpichnikov (para. [0106] “In usage for motor cars or trucks the main purpose of the system should be provision of the maximum comfort and supply with fresh air when driving is in polluted traffic jams. Even if there are no elements of air regeneration and replenishment of oxygen supplies that completely allows excluding the exchange with the ambient environment, i.e. in case of using a simplified system with supply of filtered ambient air, the technical result is a significant reduction of incoming air from the outside with all its harmful components and increase of breathing comfort. The necessary set of sensors (we mean the ambient air composition sensors for determining concentration of CO2 (carbon dioxide), O2 (oxygen), CO (carbon monoxide), etc, therein) may be used to properly adjust the air intake under varying ambient conditions (while the vehicle travels among the emissions of the surrounding vehicles it would be rather appropriate to switch briefly to the internal circulation mode or replacement sources (compressed air or oxygen) than consume excessive polluted outdoor air as well as to provide the driver with recommendations to increase a distance to the objects of high level of air pollution emission (for example, with displaying gradation of pollution measured parameters, such as carbon monoxide (CO), etc.).” and claim 2); and process the pollutant data (i.e., using gas analyzers to process data, see Kirpichnikov para. [0102]). 
Kirpichnikov also discloses about identifying/checking that chemical species to identify an environmental condition external to the vehicle (i.e., “ with displaying gradation of pollution measured parameters, such as carbon monoxide (CO)” (see Kirpichnikov  para. [0102],[0106]); and a second controller of the vehicle to affect an operation of a climate control system of the vehicle based on the event environmental condition, the second controller to cause the climate control  system to operate in a recirculation mode  (i.e. “when the vehicle ventilation system was switched to the operation in mode of internal recirculation” see Kirpichnikov para. [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Breed with Kirpichnikov’s disclosure to avoid outside pollutant by recirculating inside air that is good for passenger’s health.
B. Per dependent claim 10: The rationales and references for a rejection of claim 9 are incorporated.
The limitation of this claim is similar to claim 2’s limitation.
Kirpichnikov also suggests about a location of placing a sensor for sensing (see Kirpichnikov para. [0051], [0092]).
C. Per dependent claim 30: The rationales and references for a rejection of claim 9 are incorporated.
	This claim is directed to a structure; having an ability of doing recirculation mode.
Kirpichnikov also discloses this ability of air supply for polluted environments (see Kirpichnikov para. [0057], [0116]).
D. Per dependent claim 31: The rationales and references for a rejection of claim 9 are incorporated.
	The examiner respectfully submits that placing a sensor on outside wall of a vehicle can give a reading of pollutant in the environment – according to a precedent case law (see MPEP 2144.04 for rearrangement of parts), this limitation is obvious.
7.	Claims 15, 17, 19, and 32 are rejected under 35 U.S.C. 103 as obvious over Sarnia in view of Kirpichnikov.
A. Per independent claim 15: Sarnia teaches a tangible computer-readable medium (see Sarnia, Fig. 8 ref. 820) comprising instructions that, when executed, cause a processor to at least:

- perform a comparison between a humid value (to a default threshold after sensing it) (see Sarnia, para. [0049], and [0055]).
Sarnia does not disclose about sending an instruction to cause a climate control system of the vehicle to operate in a recirculation mode; however Kirpinikov suggests that idea (see Kirpichnikov, para. [0074]) in response to the humidity data satisfying a threshold (see Kirpichnikov, para. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Sarnia with Kirpichnokov’s disclosure to disclose about sending an instruction to cause a climate control system of the vehicle to operate in a recirculation mode due to a passenger’s temperature comfortability.
B. Per dependent claim 17: The rationales and references for a rejection of claim 15 are incorporated.
	Breed also suggests about signal strength and arriving time (see Breed, para. [0174], and [0201]).
C. Per dependent claim 19: The rationales and references for a rejection of claim 15 are incorporated.
Sarnia also suggests about locating the sensors within the vehicle to identify a location of the event (i.e., detecting fog on a location of the window at which fog has formed, see Sarnia, para. [0005], [0007], [0030]).
D. Per dependent claim 32: The rationales and references for a rejection of claim 15 are incorporated.
	This limitation can be interpreted as below:
- an external sensor 1 sends environment/temperature outside a vehicle to a processor;
- an internal sensor 2 detects current ambient temperature inside that vehicle;
- if temperature values are different (between sensor 1 and sensor 2), a temperature adjustment is made according to an input (a social decision-making).
	Because this “a social decision-making” can be an external input/preset to a vehicle function – this claimed limitation has been routinely done for a comparison, then using a Look-Up-Table to select a matching command for use.
Conclusion
8.	Claims 1-5, 9-10, 15, 17, 19, 21-24, and 27-32 are rejected.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571) 272-6759 (email: cuong.nguyen@uspto.gov). The examiner can normally be reached on M-F 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662